OalhooN, J.,
delivered the opinion of the' court.
The demurrer to the information in the quo warranto proceeding was properly overruled. The information was in the name of the state, by the proper district attorney, on the relation of the city of Hattiesburg, to oust a policeman alleged to be a usurper of that office. Code 1892, § 3521. The relator in such proceeding need not necessarily be an individual. A municipal corporaton, empowered to sue and liable to be sued, may be the relator, and, in the case before us, ought to be.
*624The abjection that the information does not specifically aver that the office usurped was created before the date charged as that of the commencement of the usurpation is too technical and refined. It is charged that it was an office created by the municipal board, and that it is now existing, and that Beverly is exercising its functions without warrant of law. This is enough.
The third ground of demurrer — that it is not shown that the city has sufficient interest to become relator- — -is equally untenable; it being shown that it created the office usurped, and was under the duty to protect its citizens by an efficient police.
The costs were properly adjudged against defendant by the court below, and are taxed against him here.

Affirmed.